              Case 7:19-cv-00021 Document 1 Filed 01/25/19 Page 1 of 6




                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                   MIDLAND DIVISION

THOMAS BOWDEN,                                          §
                                                        §
                Plaintiff,                              §
                                                        §
        v.                                              §       No. 7:19-cv-00021
                                                        §
CAPITAL ONE BANK (USA), N.A.,                           §
                                                        §
                Defendant.                              §

                                            COMPLAINT

        NOW COMES Plaintiff, THOMAS BOWDEN (“Plaintiff”), by his attorneys, and hereby

alleges the following against CAPITAL ONE BANK (USA), N.A. (“Defendant”):

                                         Nature of the Action

        1.   Plaintiff’s Complaint arises under the Telephone Consumer Protection Act

(“TCPA”), 47 U.S.C. § 227 et seq. and the Texas Financial Code, Tex. Fin. Code § 392.001 et

seq., and invasion of privacy.

                                        Jurisdiction and Venue

        2.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331, 28 U.S.C.

§ 1367, and 47 U.S.C. § 227.

        3.      28 U.S.C. § 1367 grants supplemental jurisdiction over the claims arising under

The Texas Financial Code and invasion of privacy.

        4.      Venue is proper pursuant to 28 U.S.C. 1391(b)(1) as the conduct giving rise to

this action occurred in this district, as Plaintiff resides in this district and Defendant transacts

business in this district.
              Case 7:19-cv-00021 Document 1 Filed 01/25/19 Page 2 of 6



                                               Parties

       5.      Plaintiff is a natural person residing in Midland, Texas.

       6.      Plaintiff is a “consumer” as defined by Tex. Fin. Code § 392.001.

       7.      Defendant is a business entity with headquarters located in McLean, Virginia.

       8.      Defendant is a “debt collector” as defined by Tex. Fin. Code § 392.001.

       9.      Defendant acted through its agents, employees, officers, members, directors,

heirs, successors, assigns, principals, trustees, sureties, subrogees, representatives, and insurers.

                                         Factual Allegations

       10.     Defendant has been placing calls to telephone number (432) 210-60XX.

       11.     Telephone number (432) 210-60XX has been assigned to Plaintiff’s cellular

telephone.

       12.     These telephone calls are not for emergency purposes.

       13.     These telephone calls were in connection with an alleged credit card debt.

       14.     The alleged debt arises from transactions which were used primarily for personal,

family, and/or household purposes.

       15.     Upon information and good faith belief, and in light of the frequency, number,

nature, and character of these calls, and based on Defendant’s representations to Plaintiff,

Defendant called Plaintiff using an automatic telephone dialing system or artificial or

prerecorded voice.

       16.     On or about October 12, 2018, Plaintiff spoke with one of Defendant’s

employees.

       17.     Plaintiff instructed Defendant’s employee to stop calling his cell phone.

       18.     Defendant continued to call Plaintiff’s cell phone after October 12, 2018.




                                                  2
               Case 7:19-cv-00021 Document 1 Filed 01/25/19 Page 3 of 6



         19.     After October 12, 2018, Plaintiff estimates that Defendant called his cell phone at

least 126 times.

         20.     Defendant did not have Plaintiff’s express consent to place these calls.

         21.     Defendant knew that it did not have Plaintiff’s express consent to place these

calls.

         22.     Defendant voluntarily, knowingly, and/or willfully placed these calls.

         23.     Plaintiff was severely interrupted, unduly inconvenienced, and mercilessly

harassed by Defendant’s unauthorized phone calls.

         24.     As a result of Defendant’s unauthorized phone calls, Plaintiff suffered emotional

distress including anxiety, stress, frustration, shame, lack of sleep, lack of concentration, and fear

of answering his telephone.

                                            COUNT I
                   Defendant Violated the Telephone Consumer Protections Act

         25.     Plaintiff repeats, reiterates and incorporates by reference into this cause of action

the allegations set forth above with the same force and effect as if the same were set forth at

length herein.

         26.     Defendant’s actions alleged supra constitute numerous violations of the TCPA,

entitling Plaintiff to an award of $500.00 in statutory damages for each and every violation

pursuant to 47 U.S.C. § 227(b)(3)(B).

         27.     Defendant’s actions alleged supra constitute numerous and multiple knowing

and/or willful violates of the TCPA, entitling Plaintiff to an award of $1500.00 in statutory

damages for each and every violation pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. §

227(b)(3)(C). Defendant willfully used an automatic telephone dialing system to call Plaintiff’s

cell phone.



                                                   3
               Case 7:19-cv-00021 Document 1 Filed 01/25/19 Page 4 of 6



                                              COUNT II
                                         Texas Financial Code

       28.       Plaintiff repeats, reiterates and incorporates by reference into this cause of action

the allegations set forth above with the same force and effect as if the same were set forth at

length herein.

       29.       The Texas Financial Code states:

                In debt collection, a debt collector may not oppress, harass, or
             abuse a person by:

                 …(4) causing a telephone to ring repeatedly or continuously, or
             making repeated or continuous telephone calls, with the intent to
             harass a person at the called number.

Tex. Fin. Code § 392.302

       30.       The Texas Financial Code also states:

             (a) A person may sue for:

                 (1) injunctive relief to prevent or restrain a violation of this
                     chapter; and

                 (2) actual damages sustained as a result of a violation of this
                     chapter.

             (b) A person who successfully maintains an action under Subsection
             (a) is entitled to attorney’s fees reasonably related to the amount of
             work performed and costs.

Tex. Fin. Code § 392.403

       31.       Defendant engaged in harassment with respect to its telephone collection

conduct directed against Plaintiff by causing his telephone to ring repeatedly and continuously

and making repeated and continuous telephone calls with intent to harass Plaintiff into paying

Defendant.

       32.       Plaintiff has suffered actual damages as a direct and proximate result of




                                                   4
                  Case 7:19-cv-00021 Document 1 Filed 01/25/19 Page 5 of 6



Defendant’s unlawful and unauthorized conduct.

                                              COUNT III
                            Invasion of Privacy – Intrusion Upon Seclusion

          33.      Plaintiff repeats, reiterates and incorporates by reference into this cause of action

the allegations set forth above with the same force and effect as if the same were set forth at

length herein.

          34.      Plaintiff had a reasonable expectation of privacy in his solitude, seclusion, private

concerns and affairs.

          35.      Defendant interfered, physically or otherwise, with the solitude, seclusion and

private concerns of Plaintiff by repeatedly and unlawfully calling Plaintiff cell phone without

authorization after he instructed it to stop.

          36.      Defendant’s conduct resulted in multiple intrusions and invasions of privacy,

which would be highly offensive or objectionable to a reasonable person in that position.

          37.      Plaintiff has suffered actual damages as a direct and proximate result of

Defendant’s intrusion.

                                            Prayer for Relief

          WHEREFORE, Plaintiff prays that judgment be entered against the Defendant for the

following:

          38.    Statutory damages of $500.00 for each and every violation of the TCPA pursuant

to 47 U.S.C. § (b)(3)(B);

          39.     Statutory damages of $1500.00 for each and every knowing and/or willful

violation of the TCPA pursuant to 47 U.S.C. § (b)(3)(b) and 47 U.S.C. § (b)(3)(C);

    40.         Actual and punitive damages, in an amount greater than $50,000 to be determined at

trial, for the underlying violations of the Texas Financial Code and/or invasion of privacy;



                                                     5
             Case 7:19-cv-00021 Document 1 Filed 01/25/19 Page 6 of 6



       41.   Costs and reasonable attorney fees; and

       42.   Any other relief to which Plaintiff is entitled and/or that this Honorable Court

deems appropriate.



                                                    Respectfully submitted,

Dated: January 25, 2019                             /s/ Adam T. Hill
                                                    Adam T. Hill
                                                    KROHN & MOSS, LTD.
                                                    10 N. Dearborn St., 3rd Fl.
                                                    Chicago, Illinois 60602
                                                    Telephone: 312-578-9428
                                                    Telefax: 866-861-1390
                                                    ahill@consumerlawcenter.com
                                                    Attorneys for Plaintiff




                                                6
